Name: Council Regulation (EEC) No 796/76 of 6 April 1976 amending Regulation (EEC) No 986/68 with respect to the granting of aid for denatured skimmed-milk powder
 Type: Regulation
 Subject Matter: processed agricultural produce;  food technology;  agricultural policy;  agricultural activity
 Date Published: nan

 8 . 4 . 76 Official Journal of the European Communities No L 93/7 COUNCIL REGULATION (EEC) No 796/76 of 6 April 1976 amending Regulation (EEC) No 986/68 with respect to the granting of aid for denatured skimmed-milk powder THE COUNCIL OF THE EUROPEAN COMMUNITIES, effectiveness of this measure it is necessary to provide for the possibility of excluding denatured skimmed ­ milk powder from receiving aid , since there is a risk that otherwise it might be incorporated at a later stage in compound feedingstuffs with a lower skimmed ­ milk powder content, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 559/76 (2 ), and in particular Article 10 (2) thereof, Having regard to the proposal from the Commission , Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3), as last amended by Regula ­ tion (EEC) No 565/76 (4), lays down in particular the general conditions under which aid is granted for skimmed-milk powder for use as feed ; whereas under that provision aid is granted for, inter alia, denatured skimmed-milk powder ; Whereas in order to maintain and increase the quanti ­ ties of skimmed-milk powder used in animal feed , it seems advisable to subject the granting of aid for the product in question incorporated in compound feedingstuffs in accordance with Article 2 ( 1 ) (d) of Regulation (EEC) No 986/68 to the condition that such compound feedingstuffs contain a minimum level of skimmed-milk powder ; whereas to ensure the The following paragraph 6 is added to Article 2 of Regulation (EEC) No 986/68 : '6 . Provision may be made in accordance with the procedure laid down in Article 30 of Regula ­ tion (EEC) No 804/68 that until the end of the milk year 1976/77 aid for the product referred to in paragraph 1 (c) should not be granted in cases where, with regard to the aim to maintain and increase the quantities of skimmed milk and skim ­ med-milk powder used in animal feed, it might impede the effectiveness of aid for the other products .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 6 April 1976 . For the Council The President J. HAMILIUS (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 67, 15 . 3 . 1976, p . 9 . (3 ) OJ No L 169 , 18 . 7. 1968 , p . 4 . ( «) OJ No L 67, 15 . 3 . 1976 , p . 22 .